10

11

12

13

14

15

16

17

18

19

20

21

22

Case 2:17-Cv-Ol357-JLR Document 21 Filed 11/02/18 Page 1 of 4

The Honorable J ames L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

ALONZO PRICE-HOLT,
Plaintiff,
Vs.
ZSOLT DORNAY, JESSE THOMAS, THE
SEATTLE POLICE DEPARTMENT, THE
CITY OF SEATTLE AND CHIEF
KATHLEEN O'TOOLE,

Defendants.

 

 

 

 

NO. 2:17-CV-01357-JLR

STIPULATION TO DISMISS SEATTLE
POLICE DEPARTMENT, CHIEF
KATHLEEN O’TOOLE, OFFICER ZSOLT
DORNAY, AND OFFICER JESSE
THOMAS WITH PREJUDICE AND
ORDER TO DISMISS

The parties hereby stipulate, as evidenced by the Signatures below of their respective attorneys

Of record, that the Seattle Police Department, Chief Kathleen O’Toole, Offlcer Zsolt Dornay, and

Offlcer J esse Thomas, Shall be DISMISSED from this case WITH PREJUDICE AND WITHOUT

JUD GMENT.

//

//

//

//

STIPULATION TO DISMISS SEATTLE POLICE DEPARTMENT,
CHIEF KATHLEEN O’TOOLE, OFFICER ZSOLT DORNAY, AND
OFFICER JESSE THOMAS WITH PREJUDICE AND ORDER TO

DISMISS
(2:17-CV-01357-JLR) - 1

Peter S. Holmes

Seattle City Attomey

701 5th Avenue, Suite 2050
Seattle, WA 98104-7097
(206) 684-8200

 

 

 

10
11
12
13
14
15
16
17
` 18
19
20
21
22

23

 

 

Case 2:17-cV-01357-JLR Document 21 Fi!ed 11/02/18 Page 2 of 4

DATED: 11/02/2018

DATED: 11/02/2018

s/ Brenda Bannon
Brenda Bannon f
Attorney for Defendant Dornay

s/ Ghazal Sharz`fi

Ghazal Sharifl

Attomey for Defendants Thomas and
the City of Seattle

 

DATED: 11/02/2018 S/JeSSe Valdez
J esse Valdez
Attorney for Plaintiff
STPULATION TO DISMISS SEATTLE POLICE DEPARTMENT, Pefer S- Holmes
CHlEF KATHLEEN O’TOOLE, oFrlcER zSOLT DORNAY, AND §§§t§;€;§l§§f§§§ezo§@
OFFICER JESSE THOMAS WITH PREJUDICE AND oRDER TO seame, wA 98104-7097

DISMISS
(2;17-CV_01357-JLR) - 2

(206) 684-8200

 

 

 

10

111

12

13

14

15

16

17

18

19

20

21

23

 

 

Case 2:17-c\/-01357»JLR Document 21 Fiied 11/02/18 Page 3-01°4

ORDER

THIS MATTER having come before this court upon the foregoing stipulation of the parties
hereto, and the court being ful1y advised in the premises, now, therefore, it is hereby, QRDERED,
ADJUDGED AND DECREED that the Seattle Police Depa!tment, Chief Kathleen O’Toole, Officer
Zsolt Dornay, and Officer J esse Thornas, are DISl\/[[SSED from this action Wl lH PREIUDICE AND
WITHOUT JUDGMENT.

, 514 "\

DONE this § day of Novernber, 201{` "` ~

f 112 Q,_, w
HONO'RABLE JAMES L. ROBART

Presented by:

PETER S. HO`LMES

Seattle City Attorney

By: s/ Ghazal Sharz`fz`

Ghaza1 Shariti, WSBA #47750

Attorneysfor Defenc_z’ants~ Cz`zy of Seattle

And Ojj‘icer Jesse Thomas

Copy Received; Approved For Entry;
Notice of Presentation Waived:

Attorneys for Plaintlff:

§[ Jesse Thomczs
J esse Valdez, WSBA #35378

Attorneyfor Defemlam‘ Dornay ` ’

S/Brenda chnon
Brenda Bannon, WSBA #17962

STIPULATION TO DISMISS SEATTLE POLICE DEPARTMENT, §et:trle$é¥:°;fr;tes
CHIEF KATHLEEN O’TOOLE, OFFICER ZSOLT DORNAY, AND 731 5&;5€!1&(,”§:§6 2050
OFFICER JESSE THOMAS WITH PREJUDICE AND ORDER TO S@artl@, WA 98104-7097
DISMISS (206) 684-8200

(2:17-CV-01357-.1LR) - 3

 

 

 

